DISSENTING MEMORANDUM
Donlon, Judge:
The gravamen of the protest is that the collector required plaintiff to advance the entry value of merchandise and to pay estimated duty *434as a condition of the immediate release of the goods to plaintiff. Such a protest does not state a cause of action. ■
The collector had no obligation to release the imported merchandise to plaintiff until duties, as estimated by the collector, had been paid.
There has been no liquidation as yet of the entry. There has not even been an appraisement. Presumably, plaintiff might have declined to amend its entry. Plaintiff did amend it, availing itself of that method of taking in the merchandise promptly. Having done this, plaintiff is in no position to complain of the consequence of its action.
Moreover, plaintiff has suffered no impairment of its rights. If, after ap-praisement, plaintiff believes that the merchandise has been overvalued, it may have its day in court to test that issue.
There is no cause of action which can be stipulated. The protest should be dismissed and the papers returned for appraisement of the merchandise.
I do not share the views of my colleagues as to the nature of a partnership; but my opinion, stated above, makes unnecessary discussion of that point.